DETAILED ACTION 
The present application, filed on 9/21/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 5/9/2022. 
a.  Claims 1, 9, 17 are amended 

Overall, Claims 1-20 are pending and have been considered below.      


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1 (which is repeated in Claim 9) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: predicting the performance of the advertisement; organizing the plurality of webpages in an order based on the predicted performance; identifying a webpage that meets the expected performance; recommending that the advertisement be displayed on the webpage. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, i.e. a process aimed at providing advertisements based on webpage performance. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving the advertisement for display; receiving instructions on expected performance; extracting context data associated with the advertisement; retrieving historical performance data; retrieving similarity data between the plurality of webpages; using the extracted context data associated with the advertisement and retrieved performance data; using the organized plurality of webpages. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

 (C) Finally, recited computing elements, i.e. processor; computer-readable medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: receiving the advertisement for display; receiving instructions on expected performance; extracting context data associated with the advertisement; retrieving historical performance data; retrieving similarity data between the plurality of webpages; using the extracted context data associated with the advertisement and retrieved performance data; using the organized plurality of webpages. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(C) Finally, the recited computing elements of the independent claims are: processor; computer-readable medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 17 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: identify a webpage among the plurality of webpages that meets the expected performance; transmit a recommendation that the advertisement be displayed on the webpage to a decision platform. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, i.e. a process aimed at providing advertisements based on webpage performance. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receive an advertisement request; extract context data from the advertisement; provide the extracted context data to a random forest data model. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the random forest data model. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a processor; a non-transitory computer-readable medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: receive an advertisement request; extract context data from the advertisement; provide the extracted context data to a random forest data model. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.   

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the random forest data model. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a processor; a non-transitory computer-readable medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 3 (which is repeated in Claim 11) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: periodically measure the actual performance; evaluate whether the actual performance of the advertisement is on track; continue to display the advertisement on the first webpage; update the placement of the advertisement. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at determining the placement of an advertisement based on performance. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent Claim 4 (which is repeated in Claim 12) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: comparing an actual pace of the performance of the advertisement to the expected pace; recommending placing the advertisement for display on the webpage. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at determining the placement of an advertisement based on performance. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent Claim 5 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: extrapolating the performance data associated with previous displays of one or more prior advertisements. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: provides an identification of the advertisement for display. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: organize the predictions of performance of the advertisement in an order. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 6-8 (which are repeated in Claims 14-16 respectively) and depend Claim 20 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the performance of the advertisement; the extracted context data; the plurality of webpages; the ascending order; the descending order; the recommendation. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig6 and [0023]-[0025], including among others: memory; communication medium; processing unit; network interface; external component interface. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni et al (US 2020/0342500), in view of Zhang et al (US 2011/0231399).  
Regarding Claims 1, 9 – Kulkarni discloses: A computer implemented method to optimize performance of an advertisement, comprising: 
	predicting the performance of the advertisement when displayed on each of the plurality of webpages; {see at least fig4, rc406, [0066] determine confidence intervals; rc408, [0067] measured conversion rates}  
	organizing the plurality of webpages in an order based on the predicted performance of the advertisement on each of the plurality of webpages; {see at least fig4, rc408, [0067] confidence intervals (reads on organizing webpages); [0064] multiple webpages; [0071] ranking webpages based on conversions, clicks}  
	using the organized plurality of webpages, {see at least fig4, rc412, [0072] using organized webpages to adjust traffic}  
	identifying a webpage among the plurality of webpages that meets the expected performance; and {see at least [0060] recommendation algorithm determines winning webpage; [0062] dynamically determining landing page; [0065] determine confidence intervals, compare variants, determine winning page; [0071] winning page based on conversions, click; fig5, rc514, rc516, [0096]}  
	recommending that the advertisement be displayed on the webpage based on a set of specifications. {see at least fig4, rc414, [0075] display winning variant}  

Kulkarni first embodiment does not disclose, however, Kulkarni second embodiment discloses: 
	receiving the advertisement for display on at least one of a plurality of webpages; {see at least fig4, rc402, [0062] campaign for financing cars}    
	receiving instructions on expected performance associated with the advertisement; {see at least [0062] number of associated views, first threshold, second threshold, minimum number of views}  
	extracting context data associated with the advertisement; {see at least [0062] receive recommendations which include performance requirements}  
	retrieving historical performance data associated with previous displays of plurality of previous advertisements across of the plurality of webpages; {see at least fig4, rc404, [0064] measuring results (reads on performance) of plurality of campaigns, including webpages (reads on multiple advertisements on multiple webpages); fig5, rc516, {0096] collecting feedback … which page is winning (reads on historical performance data)}  
	using the extracted context data associated with the advertisement, retrieved historical performance data and …, {see at least [0062]-[0063] receive recommendations which include performance requirements; fig4, rc404, [0064] measuring results (reads on performance) of plurality of campaigns, including webpages (reads on multiple advertisements on multiple webpages); fig5, rc516, {0096] collecting feedback … which page is winning (reads on historical performance data); [0063] … other values may be contemplated (reads o other extracted data}  

Kulkarni does not disclose, however, Zhang discloses: 
	retrieving similarity data between the plurality of webpages; {see at least [0020] webpage cluster based on webpage similarities}   
	… the similarity data {see at least [0020] webpage cluster based on webpage similarities}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kulkarni to include the elements of Zhang.  One would have been motivated to do so, in order to make a better webpage selection.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kulkarni evidently discloses identifying a webpage and recommending the advertisement to the webpage based on performance of previously displayed advertisements.  Zhang is merely relied upon to illustrate the functionality of similarities between webpages in the same or similar context.  As best understood by Examiner, since both identifying a webpage and recommending the advertisement to the webpage based on performance of previously displayed advertisements, as well as similarities between webpages are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kulkarni, as well as Zhang would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kulkarni / Zhang.

Regarding Claims 3, 11 – Kulkarni, Zhang discloses the limitations of Claims 1, 9. Kulkarni further discloses:  wherein the data instructions, when executed by the processor, further cause the processor to: 
	periodically measure the actual performance of the advertisement on the first webpage; {see at least fig5, rc514, [0096] analyzing performance over period of time; repeat process}  
	evaluate whether the actual performance of the advertisement is on track to meet the expected performance; {see at least fig5, rc516, [0096] determined to be the “winning page” (reads on expected performance}  
	upon determining that the performance of the advertisement is on track to meet the expected performance metrics, continue to display the advertisement on the first webpage; and {see at least fig4, rc412, [0072]-[0073] adjust web traffic to display these webpages}  
	upon determining that the performance of the advertisement is not on track to meet the expected performance, update the placement of the advertisement. {see at least [0068]-[0069] tehe recommendation algorithm also explores “losing pages” (the recommendation algorithm exploration reads on updating the placement of the advertisement); [0070], placing advertisements according to different sets of specifications; [0073] increasing ranking of webpage (reads on updating ad placement)}  

Regarding Claims 4, 12 – Kulkarni, Zhang discloses the limitations of Claims 3, 11. Kulkarni further discloses:  wherein updating the placement of the advertisement includes: 
	comparing an actual pace of the performance of the advertisement for a period of time to the expected pace of the performance over the same period of time; and {see at least [0070] algorithm exploration phase, algorithm exploitation phase (reads on expected performance over time)}  
	upon determining that the actual pace of the performance of the advertisement is faster or slower than the expected pace of the performance for the period of time, recommending placing the advertisement for display on the webpage based on a different set of specifications. {see at least [0070] the winning webpage may change over time (reads on placing advertisement according to different sets of specifications}  

Regarding Claims 5, 13 – Kulkarni, Zhang discloses the limitations of Claims 1, 9. Kulkarni further discloses:  
	extrapolating the performance data associated with previous displays of one or more prior advertisements on one or more of the plurality of webpages to the rest of the plurality of webpages. {see at least [0050] likelihood function used to select the “winning” webpage}  

Regarding Claims 6, 14 – Kulkarni, Zhang discloses the limitations of Claims 1, 9. Kulkarni further discloses:  
	wherein the performance of the advertisement is measured using at least one of: click though rate, number of impressions, number of conversions, and view through conversions. {see at least [0008]-[0010] conversion rates for webpage variants}  

Regarding Claims 7, 15 – Kulkarni, Zhang discloses the limitations of Claims 1, 9. Kulkarni further discloses:  
	wherein the extracted context data associated with the advertisement and retrieved performance data are used to train a data model to predict the performance of the advertisement when displayed on each of the plurality of webpages. {see at least [0070] improved automated algorithm (reads on training data models) which page is the winning page (reads on predicting performance); [0046]-[0052]; [0058]-[0068]}  

Regarding Claims 8, 16 – Kulkarni, Zhang discloses the limitations of Claims 1, 9. Kulkarni further discloses:  
	wherein the plurality of webpages are ordered in one of: ascending order of predicted performance and descending order of predicted performance; {see at least [0071] ranking webpage variants}  
	wherein the ascending order of predicted performance includes the plurality of webpages ordered from the webpage predicted to result in highest performance for the advertisement to the webpage predicted to result in the lowest performance for the advertisement; and {the complement of: see at least [0071] the higher the rank, the more frequently a winning page will appear (winning pages determine advertisement performance); [0008]-[0010] winning webpages exceed comparison threshold; [0062] minimum threshold (views by viewers exceed threshold) – ascending/descending are complementary, i.e. one is the opposite of the other}   
	wherein the descending order of predicted performance includes the plurality of webpages ordered from the webpage predicted to result in the lowest performance for the advertisement to the webpage predicted to result in the highest performance for the advertisement. {see at least [0071] the higher the rank, the more frequently a winning page will appear (winning pages determine advertisement performance); [0008]-[0010] winning webpages exceed comparison threshold; [0062] minimum threshold (views by viewers exceed threshold)}  


Claims 2, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni et al (US 2020/0342500), in view of Zhang et al (US 2011/0231399), in further view of Umeda (US 2013/0080264).  
Regarding Claims 2, 10 – Kulkarni, Zhang discloses the limitations of Claims 1, 9. Kulkarni, Zhang does not disclose, however, Umeda discloses:  
	wherein the set of specifications include: length of time the advertisement is displayed on the webpage {see at least [0077]-[0078] display length of advertisement} and the time of day when the advertisement is displayed on the webpage. {see at least [0047], [0079, [0082] time of the day}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kulkarni, Zhang to include the elements of Umeda.  One would have been motivated to do so, in order to select a more appropriate advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kulkarni, Zhang evidently discloses identifying a webpage and recommending the advertisement to the webpage based on performance of previously displayed advertisements.  Umeda is merely relied upon to illustrate the functionality of length of time the advertisement has been displayed in the same or similar context.  As best understood by Examiner, since both identifying a webpage and recommending the advertisement to the webpage based on performance of previously displayed advertisements, as well as length of time the advertisement has been displayed are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kulkarni, Zhang, as well as Umeda would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kulkarni, Zhang / Umeda. 


Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni et al (US 2020/0342500), in view of Zhang et al (US 2011/0231399), in further view of Ravichandran et al (US 2011/0179176).  
Regarding Claim 17 – Kulkarni discloses: An advertisement recommendation server comprising: a processor; a non-transitory computer-readable medium storing data instructions which, when executed by the processor, cause the processor to: 
	receive an advertisement request including an advertisement for display on at least one of a plurality of webpages and a requested performance of the advertisement; {see at least fig5, rc504, [0072], [0077] request to launch campaign}  
	extract context data from the advertisement; {see at least [0062] receive recommendations which include performance requirements}  
	provide the extracted context data to a … data model useable to generate predictions of performance of the advertisement when displayed on each of a plurality of webpages, {see at least [0070] improved automated algorithm (reads on training data models) which page is the winning page (reads on predicting performance); [0046]-[0052]; [0058]-[0068]}  
	the … data model being trained based on historical performance data associated with previous displays of plurality of previous advertisements on across the plurality of webpages and … and context data from the one or more previous advertisements; and {see at least [0070] improved automated algorithm (reads on training data models) which page is the winning page (reads on predicting performance); [0046]-[0052]; [0058]-[0068]; fig5, rc516, {0096] collecting feedback … which page is winning (reads on historical performance data)}  
	identify a webpage among the plurality of webpages that meets the expected performance based on the generated predictions of performance of the advertisement; and {see at least [0060] recommendation algorithm determines winning webpage; [0062] dynamically determining landing page; [0065] determine confidence intervals, compare variants, determine winning page; [0071] winning page based on conversions, click; fig5, rc514, rc516, [0096]}   
	transmit a recommendation that the advertisement be displayed on the webpage to a decision platform. {see at least fig4, rc414, [0075] display winning variant}  

Kulkarni does not disclose, however, Ravichandran discloses:  
	… random forest data model … {see at least fig31, rc3122, [0545] random forest data model} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kulkarni to include the elements of Ravichandran.  One would have been motivated to do so, in order to utilize an existing efficient mathematical tool.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kulkarni evidently discloses identifying a webpage and recommending the advertisement to the webpage based on performance of previously displayed advertisements.  Ravichandran is merely relied upon to illustrate the functionality of random forest data model in the same or similar context.  As best understood by Examiner, since both identifying a webpage and recommending the advertisement to the webpage based on performance of previously displayed advertisements, as well as random forest data model are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kulkarni, as well as Ravichandran would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kulkarni / Ravichandran.

Kulkarni, Ravichandran does not disclose, however, Zhang discloses:  
	… similarity data between the plurality of webpages … {see at least [0020] webpage cluster based on webpage similarities} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kulkarni, Ravichandran to include the elements of Zhang.  One would have been motivated to do so, in order to make a better webpage selection.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kulkarni, Ravichandran evidently discloses identifying a webpage and recommending the advertisement to the webpage based on performance of previously displayed advertisements.  Zhang is merely relied upon to illustrate the functionality of similarities between webpages in the same or similar context.  As best understood by Examiner, since both identifying a webpage and recommending the advertisement to the webpage based on performance of previously displayed advertisements, as well as similarities between webpages are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kulkarni, Ravichandran, as well as Zhang would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kulkarni, Ravichandran / Zhang.

Regarding Claim 18 – Kulkarni, Ravichandran, Zhang discloses the limitations of Claim 17. Kulkarni further discloses:  wherein, based on the recommendation, the decision platform 
	provides an identification of the advertisement for display with the webpage in response to a request from a user device for the webpage. {see at least [0041] the engine may select advertisements for presentation (reads on identification of advertisement)}  

Regarding Claim 19 – Kulkarni, Ravichandran, Zhang discloses the limitations of Claim 17. Kulkarni further discloses:  wherein the instructions further cause the processor to 
	organize the predictions of performance of the advertisement in an order based on the predicted performance of the advertisement when displayed on each of the plurality of webpages. {see at least [0071] ranking webpage variants; [0071] the higher the rank, the more frequently a winning page will appear (winning pages determine advertisement performance); [0008]-[0010] winning webpages exceed comparison threshold; [0062] minimum threshold (views by viewers exceed threshold)}   

Regarding Claim 20 – Kulkarni, Ravichandran, Zhang discloses the limitations of Claim 17. Kulkarni further discloses:  
	wherein the recommendation identifies two or more webpages. {see at least [0048] winning webpages; losing webpages are recommended as well (reads on more webpages)}  



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20090265218 A1		US-PGPUB	24	Method and system for media initialization via data sharing	Amini; Ali Nasiri et al.
US 20110054983 A1		US-PGPUB	29	METHOD AND APPARATUS FOR DELIVERING TARGETED CONTENT TO WEBSITE VISITORS	Hunn; Andreas J. et al.
US 20090132334 A1		US-PGPUB	9	System and Method for Estimating an Amount of Traffic Associated with a Digital Advertisement	Wang; Xuerui et al.
US 20110196733 A1		US-PGPUB	28	Optimizing Advertisement Selection in Contextual Advertising Systems	Li; Wei et al.
US 20070192369 A1		US-PGPUB	18	System & Method of Evaluating Content Based Advertising	Gross; John Nicholas
US 20060095322 A1		US-PGPUB	13	Determining prospective advertising hosts using data such as crawled documents and document access statistics	Dierks; Timothy Matthew
US 20170324760 A1		US-PGPUB	41	SECURITY WEAKNESS AND INFILTRATION DETECTION AND REPAIR IN OBFUSCATED WEBSITE CONTENT	Gorny; Tomas et al.



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “The instant claims reflect a technological improvement to the ability of computer to interact with a user by providing a solution to the problem of efficient placement of advertisements. The instant claims solve the problem of efficiently and accurately placing advertisements on webpages that meet the performance metrics anticipated by the advertiser.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, The 2019 Revised PEG (the October update) states on pages 12-13: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added) 

Second, Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to the performance of directed information (e.g. advertisement). The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically enhance directed information (e.g. advertisement) performance (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art directed information (e.g. advertisement) performance enhancement engines, as claimed by Applicant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art directed information (e.g. advertisement) performance enhancement engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular directed information (e.g. advertisement) performance enhancement engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

Applicant submits “It is respectfully suggested that these assertions are misplaced, since the January 2019 Guidance expressly states that the analysis under Step 2A "does not evaluate whether an additional element is well-understood, routine, conventional activity.”” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation at Step 2A.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Kulkarni discloses: 

… historical performance data … {see at least fig5, rc516, {0096] collecting feedback … which page is winning (reads on historical performance data)} 

Zhang discloses: 
… similarity data between the plurality of webpages … {see at least [0020] webpage cluster based on webpage similarities}  

Therefore, Kulkarni, Zhang disclose the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622